Citation Nr: 0618639	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-02 900A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
and arm disorder.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Entitlement to service connection for a bilateral foot 
infection/fungus.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at 
L5-S1, status post laminectomy and fusion.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left shoulder injury.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1945 to 
September 1948, from March 1950 to December 1953, and from 
April 1956 to April 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran resides in the jurisdiction of the RO in Denver, 
Colorado, which certified his appeal to the Board. 

The veteran testified in support of his claims at a hearing 
held at the RO in May 2003, before a Decision Review Officer.  
In June 2005, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington D.C., for 
the purpose of affording the veteran a hearing before the 
Board.  Thereafter, however, in a written statement received 
in April 2006, the veteran withdrew his request for such a 
hearing.

The Board again REMANDS the claims of entitlement to service 
connection for a right shoulder and arm disorder, entitlement 
to service connection for a bilateral foot infection/fungus, 
entitlement to service connection for a seizure disorder, and 
entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at 
L5-S1, status post laminectomy and fusion, to the RO via AMC.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a left leg disorder.

3.  The veteran is right handed.

4.  The veteran's service-connected left shoulder disability, 
most recently diagnosed as arthritis, manifests as pain, 
including on motion, stiffness, weakness, and limitation of 
motion, increased during repetitive use and flare-ups.

5.  Limitation of motion of the veteran's left arm is at 
shoulder level during flare-ups and repetitive use. 


CONCLUSIONS OF LAW

1.  Residuals of a left leg injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The criteria for entitlement to a 20 evaluation for 
residuals of a left shoulder injury have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.40. 4.45, Diagnostic Codes 5003, 
5010, 5201-5203 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on his claims in 
March 2002, before initially deciding these claims in a 
rating decision dated April 2002.  The timing of such notice 
thus reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II. 

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the March 2002 VCAA notice letter, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO identified the 
evidence it still needed from the veteran to substantiate his 
claims and explained how the veteran could help to get such 
evidence.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his private treatment records if he wished VA 
to obtain such records on his behalf.  The RO also advised 
the veteran to describe any additional pertinent evidence, or 
to send such evidence directly to VA.

In a letter dated March 2006, the RO sent the veteran 
additional VCAA notice, which reflects compliance with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  Thereafter, the RO did not readjudicate the 
veteran's claims before transferring the claims file to the 
Board.  The veteran is not, however, prejudiced by the fact 
that this notice letter is post-decisional.  As noted below, 
the disposition with regard to the veteran's service 
connection claim is unfavorable.  Therefore, any question 
relating to the appropriate disability rating or effective 
date to be assigned a grant of service connection is rendered 
moot.  With regard to the increased rating claim, the RO will 
be responsible for addressing any notice defect when 
effectuating the Board's decision granting that claim.
  
B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records, VA and private treatment records, 
and treatment records from multiple Air Force facilities.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
medical examinations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claim for Service Connection 

The veteran seeks service connection for residuals of a left 
leg injury.  According to his written statements submitted 
during the course of this appeal and his hearing testimony 
presented in May 2003, he hurt his left leg in service 
jumping out of helicopters and once, when a rocket knocked 
him onto his hip.  Allegedly, he has never sought treatment, 
in or after service, for such injury.  He reportedly did not 
do so in service because he felt no pain at the time and 
there was too much going on around him.  He now believes that 
his left leg problems developed as a result of his service-
connected low back disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such disease became manifest to a 
degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As previously indicated, the veteran served on active duty 
from December 1945 to September 1948, from March 1950 to 
December 1953, and from April 1956 to April 1970.  During 
these time periods, he did not seek treatment for a left leg 
injury.

Since discharge, the RO has granted the veteran service 
connection for, in part, a low back disability and the 
veteran has received extensive treatment for such disability.  
During a few treatment visits, the veteran report left leg 
problems associated with the disability.  Most often, 
however, he reported right leg problems.  Regardless, no 
physician attributed the left leg complaints to a particular 
left leg disorder.  

The veteran's assertions represent the only evidence in the 
claims file establishing that he has a left leg disorder.  
The Board accepts such assertions as competent given that the 
veteran has had training in medicine and has served and 
worked as a pharmacist's technician and pharmacist.  However, 
the Board assigns more evidentiary weight to all other 
medical evidence of record showing that the veteran does not 
currently have a left leg disorder.  Since discharge, the 
veteran has received extensive treatment for multiple 
disabilities and, during treatment visits, he expressed 
numerous medical complaints.  However, no physician confirmed 
his assertion that he has a left leg disorder. 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of a left leg injury.  
Based on this finding, the Board concludes that residuals of 
a left leg injury were not incurred in or aggravated by 
service.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

B.  Claim for Increased Evaluation

The veteran seeks an increased evaluation for his left 
shoulder disability.  He claims that the 10 percent 
evaluation assigned this disability does not accurately 
reflect the severity of his left shoulder symptomatology.  
Such symptomatology allegedly includes pain, which 
occasionally radiates to his fingers, numbness, limitation of 
motion, and cracking, and interferes with his ability to 
engage in certain activities such as weight lifting, other 
types of exercise, and dressing.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The RO has evaluated the veteran's left shoulder disability 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
5203.  DC 5203, which governs ratings of impairment of the 
clavicle or scapula, provides that an evaluation of 10 
percent is assignable for malunion, or nonunion without loose 
movement, of the dominant or nondominant clavicle or scapula.  
A 20 percent evaluation is assignable for dislocation, or 
nonunion with loose movement, of the dominant or nondominant 
clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203 (2005).

The RO has also considered whether the veteran is entitled to 
an increased evaluation for his left shoulder disability 
under DC 5201 or 5202.  DC 5201 provides that a 20 percent 
evaluation is assignable for limitation of motion of the 
dominant or nondominant arm at shoulder level or for 
limitation of motion of the dominant arm midway between side 
and shoulder level.  A 30 percent evaluation is assignable 
for limitation of motion of the dominant arm midway between 
side and shoulder level or of the nondominant arm to 25 
degrees from side.  38 C.F.R. 
§ 4.71a, DC 5201 (2005).

DC 5202, which governs ratings of impairment of the humerus, 
provides that a 20 percent evaluation is assignable for 
malunion of the dominant or nondominant humerus with moderate 
deformity.  An evaluation in excess of 20 percent is 
assignable in certain circumstances if there is recurrent 
dislocation, fibrous union, nonunion, or a loss of head of 
the humerus.  38 C.F.R. § 4.71a, DC 5202 (2005).

DCs 5003 and 5010 are also applicable to this claim.  DC 5010 
provides that arthritis, due to trauma and substantiated by 
x-ray findings, is to be rated as degenerative arthritis, 
under DC 5003.  DC 5003 provides that such arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When the limitation of motion of the specific 
joint is noncompensable, a rating of 10 percent is to be 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2005).

The appropriate DCs in this case include DC 5200 to DC 5203, 
which govern ratings of musculoskeletal disabilities of the 
shoulder and arm.  Under DC 5200, an evaluation in excess of 
20 percent is assignable for certain degrees of ankylosis of
the scapulohumeral joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2005). 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level means lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2005).

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's left 
shoulder disability picture more nearly approximates the 
criteria for a 20 percent evaluation.

Prior to filing his claim for an increased evaluation in 
2001, the veteran received treatment, including steroid 
injections and medication, for left shoulder complaints, 
including pain and stiffness.  Physicians at Air Force 
facilities and VA examiners noted pain, tenderness/soreness, 
some loss of motion, pain at the extremes of motion, and 
crepitation.  X-rays of the left shoulder showed degenerative 
joint disease.

Since filing his claim, the veteran has once received VA 
outpatient treatment for, in part, left shoulder pain and 
undergone additional VA examinations of his left shoulder.  
During these examinations, conducted in June 2002, July 2003 
and November 2005, examiners indicated that the veteran was 
right handed and x-rays confirmed degenerative joint disease 
of the left shoulder.  Examiners attributed the following 
symptomatology to that disease:  limitation of motion, pain, 
including on motion, stiffness, tenderness to palpation and 
weakness.  One examiner indicated that there was an 
additional 10 to 15 percent limitation during flare-ups.  The 
veteran denied swelling, heat, redness, instability, locking, 
fatigability, dislocations and subluxation.  In June 2002, he 
reported flare ups when lifting.  

From June 2002 to November 2005, the veteran's range of 
motion decreased dramatically.  In June 2002 and July 2003, 
examiners noted forward flexion to 162 and 170 degrees, 
abduction to 170 and 178 degrees, external rotation to 70 and 
86 degrees and internal rotation to 84 and 90 degrees.  In 
November 2005, examiners noted forward flexion to 100 
degrees, abduction to 75 degrees, external rotation to 60 
degrees and internal rotation to 15 degrees.  Considering 
these findings in conjunction with the fact that repetitive 
use and flare-ups cause an additional 10 to 15 percent 
limitation, it is clear that the veteran has, at least on 
occasion, limitation of motion of the arm at shoulder level.  
Such limitation warrants the assignment of a 20 percent 
evaluation under DC 5201.

There is no evidence that the veteran's left shoulder 
disability causes limitation of motion of the nondominant arm 
to 25 degrees from side, even on repetitive use or during 
flare-ups.  Accordingly, an evaluation in excess of 20 
percent may not be assigned under DCs 5003, 5010, and 5201.  
An evaluation in excess of 20 percent also may not be 
assigned under DC 5200 or 5202, as there is no evidence that 
the veteran has ankylosis of the scapulohumeral joint, 
malunion, recurrent dislocation, fibrous union, or nonunion 
of the humerus, or a loss of head of the humerus.  Finally, 
there is no evidence that the veteran's left shoulder 
disability causes 
flare-ups of symptomatology more severe than was shown during 
VA examinations.  Therefore, an evaluation in excess of 20 
percent is not assignable under 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. at 202.

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a different 
evaluation in the future should his left shoulder disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
20 percent evaluation is the most appropriate given the 
medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for a 20 percent evaluation for a left shoulder 
disability have been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue, as well as the current clinical manifestations and the 
effect this disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  




ORDER

Service connection for residuals of a left leg injury is 
denied.

An evaluation of 20 percent for residuals of a left shoulder 
injury is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.    


REMAND

The veteran claims entitlement to service connection for a 
right shoulder and arm disorder, a bilateral foot 
infection/fungus, and a seizure disorder.  He also claims 
entitlement to an increased evaluation for a low back 
disability.  Additional action is necessary before the Board 
can decide these claims.

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's right shoulder, right arm, 
feet, back and neurological system are necessary.  

VA afforded the veteran examinations during the course of 
this appeal, but the reports of these examinations are 
inadequate to decide the claims being remanded.  No report 
includes an opinion addressing whether the veteran's right 
shoulder and arm disorder and seizure disorder are related to 
his active service.  Pertinent medical evidence of record 
confirms that the veteran currently has such disorders.  It 
also shows that the veteran first reported right shoulder and 
arm complaints in service, and several years after, when a 
private physician diagnosed a seizure disorder, reported an 
in-service history of seizures.  Given this evidence, 
additional examinations are needed in support of the 
veteran's claims for service connection for a right shoulder 
and arm disorder and a seizure disorder.

With regard to the veteran's feet, the evidence reflects that 
the veteran has received recent treatment for foot fungus.  
The veteran, who has specialized training in medicine, 
asserts that such fungus results from his period of service 
in Southeast Asia, where he continuously had wet, damp feet.  
Given this assertion and the veteran's medical training, an 
examination of the veteran's feet is necessary so that a 
physician can offer a competent opinion regarding whether the 
veteran's bilateral foot fungus is due to the veteran's 
active service, including his alleged continuously wet, damp 
feet.  

An additional examination is also needed in support of the 
veteran's claim for an increased evaluation for a low back 
disability.  Recently, physicians have indicated that the 
veteran's low back disability involves, in part, disc 
disease.  However, during all VA examinations conducted since 
the veteran filed his claim, examiners did not address the 
nature or severity of such disease.  In fact, during the most 
recent examination, the VA examiner indicated that disc 
disease was not at issue.  To evaluate the veteran's low back 
disability fairly, the Board needs to understand its exact 
nature, particularly, whether it involves disc disease and, 
if so, how frequently and severely such disease manifests. 

Second, in various statements submitted during the course of 
this appeal, the veteran contends that VA has not obtained 
all relevant records in support of his claims for service 
connection.  More specifically, he refers to treatment 
records from various Air Force facilities.  As the claims 
file stands, however, there are at least partial sets of 
records from each facility identified.  Accordingly, on 
remand, the veteran must be contacted for clarification 
regarding which records are still outstanding so that they 
can be obtained in support of the veteran's claims for 
service connection.  

The Board remands this case for the following action:

1.  Contact the veteran and ask him to 
provide in writing the complete names, 
addresses and dates of treatment of all 
health care providers, VA and non-VA, who 
have evaluated the disabilities at issue 
in this Remand and whose records are not 
already in the claims file, including any 
Air Force facilities where the veteran 
received treatment for his right 
shoulder, right arm, seizure disorder and 
feet.  

2.  After obtaining any necessary 
authorization, request, obtain and 
associate with the claims file the actual 
clinical records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
identified health care providers.

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim of 
entitlement to service connection for a 
right shoulder and arm disorder.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask him to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran 
presently has a right shoulder and 
arm disorder; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, including documented right 
shoulder and arm complaints; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim of 
entitlement to service connection for a 
seizure disorder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein, 
particularly, private medical evidence 
showing a diagnosis of a seizure disorder 
several years after service and a 
reported history of 
in-service seizures, and ask him to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
presently has a seizure disorder; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service; 

c) discuss whether any such disorder 
constitutes an organic disease of 
the nervous system and, if so, opine 
whether such disease manifested 
within a year of the veteran's 
discharge from service; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim of 
entitlement to service connection for a 
bilateral foot infection/fungus.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask him to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran 
presently has a bilateral foot 
infection or fungus; 

b) if so, opine whether such 
infection or fungus is at least as 
likely as not related to the 
veteran's active service, including 
his alleged continuously wet and 
damp feet while serving in Southeast 
Asia; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Arrange for the veteran to undergo a 
VA examination in support of his claim of 
entitlement to an evaluation in excess of 
20 percent for a low back disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any low back disorder 
shown to exist; 

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the low back 
disorder; 

c) specifically indicate whether the 
veteran has ankylosis of the low 
back, and if so, describe the nature 
thereof; 

d) if appropriate, identify any 
functional impairment caused by the 
veteran's low back disorder due to 
disc disease and assess the 
frequency and duration of any 
attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
such disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

e) consider whether the veteran's 
low back disorder causes functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) identify any evidence of 
neuropathy or other nerve 
involvement due to the lower back 
disorder, to include muscle spasm 
and reflex changes; and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Readjudicate the claims being 
remanded.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



__________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


